Case 1:18-cv-07224-AMD-RER Document 1 Filed 12/19/18 Page 1 of 7 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


TRUSTEES of the LEATHER GOODS,
HANDBAGS, AND NOVELTY WORKERS’
UNION LOCAL 1 JOINT RETIREMENT
FUND,

                              Plaintiffs,                        COMPLAINT

       v.

CENTRAL FUR STORAGE CO.; XYZ
CORPORATIONS 1-10; and JOHN AND
JANE DOES (1-10),

                              Defendants.



       Plaintiffs, the Trustees (the “Trustees”) of the Leather Goods, Handbags, and Novelty

Workers’ Union Local 1 Joint Retirement Fund (the “Fund”), by and through their undersigned

counsel, bring this action against Defendants Central Fur Storage Co. (“Central Fur”), fictitious

entities XYZ Corporations (1-10), and fictitious individuals John and Jane Does (1-10), and

allege as follows:

  I.   INTRODUCTION

       1.      This is an action under the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”) to recover statutorily prescribed withdrawal liability arising out of the mass

withdrawal termination of the Fund as of December 31, 2013.

       2.      Pursuant to ERISA § 4301, 29 U.S.C. § 1451, the Trustees, on behalf of the Fund,

seek to recover Central Fur’s allocated share of the Fund’s unfunded vested benefits, accrued

interest, liquidated damages, and attorneys’ fees and costs.
Case 1:18-cv-07224-AMD-RER Document 1 Filed 12/19/18 Page 2 of 7 PageID #: 2



 II.   JURISDICTION AND VENUE

       3.      This Court has personal jurisdiction over the Defendants because Central Fur

purposefully availed itself of the benefits of the laws of the State of New York when it agreed to

remit contributions to a benefit fund administered in the State of New York.

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

the Trustees are fiduciaries of the Fund who seek relief pursuant to ERISA § 4301, 29 U.S.C.

§ 1451.

       5.      Venue is proper in the Eastern District of New York pursuant to ERISA

§ 4301(d), 29 U.S.C. § 1451(d), because the Fund is administered in this District.

III.   PARTIES

       6.      The Fund is an employee benefit plan within the meaning of ERISA §§ 3(1) to (3)

and 502(d)(1), 29 U.S.C. §§ 1002(1) to (3) and 1132(d)(1), and a multi-employer plan within the

meaning of ERISA § 3(37), 29 U.S.C. §§ 1002(37). The Fund is administered from 166 East

Jericho Turnpike, Mineola, New York 11501.

       7.      The Trustees are trustees of the Fund, and bring this action in their capacities as

fiduciaries pursuant to ERISA §§ 3(21) and 4301(a)(1), 29 U.S.C. §§ 1002(21) and 1451(a)(1).

       8.      Defendant Central Fur is a for-profit foreign corporation having its principal place

of business at 141 Lanza Avenue, Bldg. 31, Garfield, New Jersey 07026.

       9.      Defendants XYZ Corporations (1-10) are fictitious entities whose identities are

not currently known to the Trustees, but who, upon information and belief, were trades or

businesses under common control with Defendant Central Fur pursuant to ERISA § 4001(b)(1),

29 U.S.C. § 1301(b)(1) at the time of the Fund’s mass withdrawal termination.




                                                2
Case 1:18-cv-07224-AMD-RER Document 1 Filed 12/19/18 Page 3 of 7 PageID #: 3



          10.     Defendants John and Jane Does (1-10) are fictitious individuals whose identities

are not currently known to the Trustees, but who, upon information and belief, were sole

proprietorships under common control with Defendant Central Fur at the time of the Fund’s mass

withdrawal termination pursuant to ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1).

                                             COUNT I

                Withdrawal Liability Owed by Central Fur to the Fund Pursuant to
                           ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

          11.     The Trustees repeat and reallege the foregoing allegations as if fully set forth

herein.

          12.     Central Fur was party to a collective bargaining agreement (the “CBA”) with the

Leather Goods, Handbags, and Novelty Workers’ Union Local 1, with respect to which the Fund

was a third-party beneficiary. The CBA required Central Fur to remit contributions to the Fund

on behalf of those employees covered by the CBA.

          13.     As of December 31, 2013, the Fund experienced a “mass withdrawal” termination

within the meaning of 29 C.F.R. § 4001.2 and ERISA § 4041A(a)(2), 29 U.S.C. § 1341A(a)(2).

          14.     As a result of the Fund’s termination, all contributing employers, including

Central Fur, ceased to have an obligation to contribute to the Fund within the meaning of ERISA

§ 4203(a), 29 U.S.C. § 1383(a), and became obligated to pay initial withdrawal liability,

redetermination liability, and reallocation liability in accordance with 29 C.F.R. § 4219.11 to 12.

          15.     In accordance with ERISA § 4219(b)(1) and (c)(1), 29 U.S.C. § 1399(b)(1) and

(c)(1), by certified letter dated May 28, 2014, a true and correct copy of which is attached as

Exhibit A, the Fund provided Central Fur a calculation of its combined initial and

redetermination liability, which amount was payable in quarterly installments of $1,391.85

commencing on or before July 27, 2014 and continuing in perpetuity.

                                                  3
Case 1:18-cv-07224-AMD-RER Document 1 Filed 12/19/18 Page 4 of 7 PageID #: 4



       16.     In accordance with ERISA § 4219(b)(1) and (c)(1), 29 U.S.C. § 1399(b)(1) and

(c)(1), by certified letter dated January 29, 2016, a true and correct copy of which is attached as

Exhibit B, the Fund notified Central Fur that its reallocation liability was calculated to be

$905,284, making the total amount of its outstanding withdrawal liability $7,226,538. In the

letter, the Fund advised Central Fur that it should continue to remit quarterly installments of

$1,391.85 in accordance with the initial assessment, and that it was required to make these

payments in perpetuity.

       17.     To date, Central Fur has made quarterly payments totaling $16,702.20.

       18.     After having not received the quarterly payment due on or before January 27,

2017, in accordance with ERISA § 4219(c)(2) to (5), 29 U.S.C. § 1399(c)(2) to (5), by certified

letter dated March 7, 2017, a true and correct copy of which is attached as Exhibit C, the Fund

notified Central Fur that it was in default of its withdrawal liability obligations, and offered it an

opportunity to cure the default within sixty (60) days.

       19.     After not having received the demanded payment, in accordance with ERISA

§ 4219(c)(5) and (c)(6), 29 U.S.C. § 1399(c)(5) and (c)(6), by certified letter dated September

27, 2017, a true and correct copy of which is attached as Exhibit D, the Fund notified Central

Fur that it remained in default of its withdrawal liability obligations, and that the Fund had

elected to accelerate Central Fur’s withdrawal liability and to assess interest on the total

outstanding amount. The Fund demanded immediate payment of the outstanding amount of

withdrawal liability plus accrued interest.

       20.     More than sixty (60) days have elapsed since Central Fur’s receipt of the notice of

default dated March 7, 2017, and Central Fur has failed to remit the withdrawal liability assessed

by the Fund.



                                                  4
Case 1:18-cv-07224-AMD-RER Document 1 Filed 12/19/18 Page 5 of 7 PageID #: 5



          21.     More than 180 days have elapsed since the Fund notified Central Fur of its initial

and redetermination withdrawal liability on May 28, 2014 and of its reallocation liability on

January 29, 2016 when the Fund sent the letter, and Central Fur has failed to initiate arbitration

proceedings pursuant to ERISA § 4221(a), 29 U.S.C. § 1401(a).

          22.     Because Central Fur has failed to initiate arbitration proceedings in accordance

with the statute, pursuant to ERISA § 4221(b)(1), 29 U.S.C. § 1401(b)(1), its liability is

incontestable, and it is liable to pay to the Fund its accelerated withdrawal liability.

          23.     Plaintiffs, the Trustees of the Fund, demand judgment against Defendant Central

Fur for $7,865,141.97 for the outstanding amount of its allocated share of the unfunded vested

liabilities of the Fund (including interest accrued through December 19, 2018), as well as an

additional amount to be determined of interest, liquidated damages, attorneys’ fees and costs, and

all other relief that the Court may deem just and appropriate.

                                             COUNT II

                Controlled Group Liability Owed by XYZ Corporations (1-10) to the
                   Fund Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

          24.     The Trustees repeat and reallege the foregoing allegations as if fully set forth

herein.

          25.     Defendants XYZ Corporations (1-10), upon information and belief, are trades or

businesses that were under common control with Central Fur within the meaning of ERISA

§ 4001(b)(1), 29 U.S.C. § 1301(b)(1), and constitute a single employer for purposes of

withdrawal liability.

          26.     As such, Defendants XYZ Corporations (1-10) are jointly and severally liable

with Central Fur for Central Fur’s outstanding withdrawal liability.




                                                  5
Case 1:18-cv-07224-AMD-RER Document 1 Filed 12/19/18 Page 6 of 7 PageID #: 6



          27.      Plaintiffs, the Trustees of the Fund, demand judgment against Defendants XYZ

Corporations (1-10) for $7,865,141.97 for the outstanding amount of Central Fur’s allocated

share of the unfunded vested liabilities of the Fund (including interest accrued through December

19, 2018), as well as an additional amount to be determined of interest, liquidated damages,

attorneys’ fees and costs, and all other relief that the Court may deem just and appropriate.

                                             COUNT III

                Controlled Group Liability Owed by John and Jane Does (1-10) to the
                   Fund Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

          28.      The Trustees repeat and reallege the foregoing allegations as if fully set forth

herein.

          29.      Defendants John and Jane Does (1-10), upon information and belief, are sole

proprietorships that were under common control with Central Fur within the meaning of ERISA

§ 4001(b)(1), 29 U.S.C. § 1301(b)(1), and constitute a single employer for purposes of

withdrawal liability.

          30.      As such, Defendants John and Jane Does (1-10) are jointly and severally liable

with Central Fur for Central Fur’s outstanding withdrawal liability.

          31.      Plaintiffs, the Trustees of the Fund, demand judgment against Defendants John

and Jane Does (1-10) for $7,865,141.97 for the outstanding amount of Central Fur’s allocated

share of the unfunded vested liabilities of the Fund (including interest accrued through December

19, 2018), as well as an additional amount to be determined of interest, liquidated damages,

attorneys’ fees and costs, and all other relief that the Court may deem just and appropriate.




                                                   6
Case 1:18-cv-07224-AMD-RER Document 1 Filed 12/19/18 Page 7 of 7 PageID #: 7



Dated:   December 19, 2018          PROSKAUER ROSE LLP

                                    By:        /s/ Neil V. Shah
                                                 Neil V. Shah
                                    One Newark Center
                                    1085 Raymond Boulevard
                                    Newark, New Jersey 07102
                                    (973) 274-3205
                                    nshah@proskauer.com

                                    Counsel for the Plaintiffs




                                     7
